Exhibit 10.108

Director Compensation

On February 28, 2006, Andrx Corporation granted Restricted Stock Units (“RSUs”)
to Andrx’s non-employee directors in the amounts listed below, with each unit
representing the right to acquire one share of Andrx Group common stock. Subject
to certain acceleration and other conditions set forth in each director’s RSU
agreement, the shares underlying these units vest in five equal annual
installments beginning one year from the date of grant. Upon vesting, a portion
of the vested shares may be withheld to satisfy applicable taxes.

          Named of Director   RSUs Awarded on February 28, 2006
Tamara A. Baum (Lead Director)
  7,500
Joseph E. Breslin
  5,000
Lawrence J. DuBow
  5,000
Elliot F. Hahn, Ph.D.
  5,000
Carter H. Eckert
  5,000
Irwin C. Gerson
  5,000
Melvin Sharoky, M.D.
  5,000

Grant of RSUs to Named Executive Officers



On February 28, 2006, the Compensation Committee authorized a grant of RSUs to
certain key employees based on Andrx’s financial performance and the employee’s
contribution to Andrx during 2005, with each unit representing the right to
acquire one share of Andrx Group common stock. One RSU award vests in seven
equal annual installments beginning one-year from the date of grant (the
“Long-Term Incentive Award”). The other vests entirely on the fourth anniversary
of the date of grant, but is subject to acceleration, in whole or in part, if
Andrx meets certain future financial performance criteria (the
“Performance-Based Award”). The RSUs are subject to certain acceleration and
other condition set forth in the employee’s RSU Agreement. Upon vesting, a
portion of the vested shares may be withheld to satisfy applicable taxes.

RSU grants on February 28, 2006 to Andrx’s current Named Executive Officers are
as follows:

                                              Total RSUs Awarded     Long-Term
Incentive   Performance-Based   on February 28, Named Executive Officer   Award
  Award   2006
Thomas P. Rice, Andrx Corporation Chief Executive Officer
    40,000       10,000       50,000  
Angelo C. Malahias, Andrx Corporation President and Chief Financial Officer
    30,000       10,000       40,000  
Lawrence Rosenthal, Andrx Pharmaceuticals, Inc. President
    8,000       2,000       10,000  

